Title: From James Madison to Joseph Wheaton, 6 July 1820
From: Madison, James
To: Wheaton, Joseph


                
                    Sir
                    Montpr. July 6. 1820
                
                I have just recd. your letter of the 1st. instant. Your wish that your descendants shd. possess a just & favorable view of their ancestor is natural & commendable. There are others whose knowlege of your character & public services being more special may enable them to do more justice to your object than I can do. What I can say with truth & with pleasure is that in originally favoring your appointment to the place you held under the H. of Reps. I was governed by satisfactory evidence of the sacrifices both of interest and of the ties of blood which you made to the cause of your country, and of your gallantry in fighting its revolutionary battles. I can add that in your conduct during the late war many instances fell within my information of a zealous activity in promoting its operations very creditable to you both as a Citizen & a Soldier. I tender you Sir my respects & best wishes
                
                    J. M.
                
            